Exhibit 10.132

THIRD AMENDMENT TO SUBLEASE AGREEMENT




THIS THIRD AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of this 9th day of September, 2015, (the “Execution Date”) but effective
upon the Effective Date (as hereinafter defined), by and between ADK GEORGIA,
LLC, a Georgia limited liability company (“Sublessor”) and C.R. OF THOMASVILLE,
LLC, a Georgia limited liability company (hereinafter referred to as
“Sublessee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain lease dated August 1, 2010, as amended (the
“Master Lease”), Sublessor leased from William F. Foster (“Landlord”) the
premises described in the master Lease;
    
WHEREAS, Sublessor and Sublessee are parties to that certain Sublease Agreement
dated as of July 1, 2014, as amended (as amended, the “Sublease”); and


WHEREAS, Sublessor and Sublessee desire to further amend and modify certain
terms and conditions of the Sublease.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.


2.Effective Date. This Amendment shall become effective upon Landlord’s written
approval (such date is referred to herein as the “Effective Date”).


3.Term. Section 2 of the Sublease is hereby deleted in its entirety and the
following is substituted in lieu thereof:


2.    Term. A “Lease Year” is the twelve (12) month period commencing on July 1
and each anniversary thereof during the Term. The “Term” commenced on July 1,
2014 and ends on August 31, 2027, unless sooner terminated as provided herein.
This Sublease is subject to the Master Lease and all of the terms, covenants and
conditions in the Master Lease are applicable to this Sublease with the same
force and effect as if Sublessor were the lessor under the Master Lease and
Sublessee were the lessee thereunder.







HNZW//3583-1

--------------------------------------------------------------------------------





4.Rent. Section 3 of the Sublease is hereby deleted in its entirety and the
following is inserted in lieu thereof:


3.    Rent. During the Term, Tenant shall pay in advance to Landlord on or
before the first day of each month the following amounts as Rent:
3.1    First Lease Year. Commencing with the Rent due on July 1, 2015, Rent
shall be equal to Twenty-seven Thousand Five Hundred and 00/100 Dollars
($27,500.00) per month through June 30, 2016 (the first “Lease Year”).


3.2    Subsequent Lease Years. Commencing on July 1, 2016 and continuing during
the Lease Years two (2) through five (5), Rent shall increase each Lease Year by
two percent (2%) over Rent paid during the immediately preceding Lease Year.
Commencing with the sixth (6th) Lease Year and during each subsequent Lease Year
through the end of the Term, Rent shall increase each Lease Year by two and
one-half percent (2.5%) over Rent paid during the immediately preceding Lease
Year.


5.Security Deposit. Section 7 of the Sublease is hereby deleted in its entirety
and the following is inserted in lieu thereof:


7.    Security Deposit. Sublessee has deposited with Sublessor and shall
maintain during the Term the sum of Twenty-five Thousand and 00/100 Dollars
($25,000.00) as a security deposit (the “Security Deposit”) against the faithful
performance by (i) Sublessee of its obligations under this Sublease and (ii) any
affiliate of Sublessee under any lease or sublease with Sublessor or any
affiliate of Sublessor.


6.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.








[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

HNZW//3583-1    2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




SUBLESSOR:




ADK GEORGIA, LLC,
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






SUBLESSEE:




C.R. OF THOMASVILLE, LLC,
a Georgia limited liability company




By:    /s/ Michael E. Winget, Sr.
Name:    Michael E. Winget, Sr.
Title:    Manager
 









HNZW//3583-1    3

